Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,838,012. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and thus fully met.
17/068030
US Pat 10,838,012
1. A method of diagnosing an electrical energy storage apparatus, comprising the steps of: 
exciting at least one energy storage system in the electrical energy storage apparatus; 




sampling data associated with an electrical characteristic of the at least one energy 

 estimating at least one electrical parameter and/or at least one operational condition attribute of the at least one energy storage system.

exciting at least one energy storage system in the electrical energy storage apparatus, wherein the at least one energy storage system includes a first energy storage component and a second energy storage component; 

sampling data associated with an electrical characteristic of the at least one energy 

estimating at least one electrical parameter and/or at least one operational condition attribute of the at least one energy storage system; wherein the step of exciting at least one energy storage system includes facilitating transferring energy stored in the first energy storage component to the second energy storage component.


2. The method of diagnosing an electrical energy storage apparatus in accordance with Claim 1, wherein the at least one energy storage system comprises a first energy storage component and a second energy storage component.

See Highlighted portion
4. The method of diagnosing an electrical energy storage apparatus in accordance with Claim 2, wherein the step of exciting at least one energy storage system includes 
See Highlighted portion


Instant claims 1, 2 and 4 combined together overlaps in scope with the US Pat 10,838,012 Claim 1.  The remaining dependent claims are also subject to the same comparisons and are rejected as they are substantially overlapping in scope with the already patented claims.  

Instant claims 17-27 are also subject to the same analysis and are rejected under the same reasoning as stated for claims 1-16.

17/068030
US Pat 10,838,012
17. An electronic device for use in an electrical energy storage apparatus, comprising 

a controller and a switching network controlled by the controller so as to excite an energy storage system in the electrical energy storage apparatus; wherein the controller is further arranged to sample data associated with an electrical characteristic of the energy 

and to estimate at least one electrical parameter and/or at least one operational condition attribute of the energy storage system.




exciting at least one energy storage system in the electrical energy storage apparatus, wherein the at least one energy storage system includes a first energy storage component and a second energy storage component; 

sampling data associated with an electrical characteristic of the at least one energy 

estimating at least one electrical parameter and/or at least one operational condition attribute of the at least one energy storage system; wherein the step of exciting at least one energy storage system includes facilitating transferring energy stored in the first energy storage component to the second energy storage component.


18. The electronic device in accordance with Claim 17, wherein the energy storage system comprises a first energy storage component and a second energy storage component.

19. The electronic device in accordance with Claim 18, wherein the first energy storage component and the second energy storage component are connected in series.


The instant controller and network switcher are obvious components the skilled artisan would find obvious to accomplish the patented method.  Therefore, the scopes of the instant claims 17-19 in combination are substantially overlapping with the US Pat 10,838,012 Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY Y YI/Primary Examiner, Art Unit 2852